Citation Nr: 9915064	
Decision Date: 05/27/99    Archive Date: 06/07/99

DOCKET NO.  91-52 041	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to a rating in excess of 20 percent for post-
operative herniated nucleus pulposus, L4-L5, with 
degenerative joint disease of the lumbosacral spine.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

David T. Cherry, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1956 to April 
1964. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1990 rating decision of 
the New Orleans, Louisiana, Department of Veterans Affairs 
(VA) Regional Office (RO).


FINDINGS OF FACT

1.  The veteran's post-operative herniated nucleus pulposus, 
L4-L5, with degenerative joint disease of the lumbosacral 
spine is, and has been since June 7, 1990, manifested by no 
more than moderate intervertebral disc syndrome and by no 
more than a moderate limitation of motion

2.  The veteran's service-connected back disorder does not 
present an unusual disability picture, with such factors as 
frequent periods of hospitalization or marked interference 
with employment. 


CONCLUSION OF LAW

The criteria for an evaluation in excess of 20 percent for 
post-operative herniated nucleus pulposus, L4-L5, with 
degenerative joint disease of the lumbosacral spine, have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 3.321 (b)(1), 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5292, 5293 (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

Initially, the Board finds that the claim is plausible and 
thus well grounded within the meaning of 38 U.S.C.A. § 5107 
(West 1991).  Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  
The Board also finds that all relevant evidence has been 
obtained and that the duty to assist the claimant is 
satisfied.  See Stegall v. West, 11 Vet. App. 268 (1998).

Factual Background

From May 1988 to June 1988, the veteran was treated for acute 
lumbar strain.  A physical examination in June 1988 revealed 
that he had some paralumbar spasm.  He had an almost full 
range of motion in the back.  Straight leg raising was 
negative, bilaterally.  The neurologic status of the lower 
extremities was intact.  He could toe walk and heel walk.  X-
rays of the lumbar spine revealed marked narrowing of the L4 
and L5 lumbar discs.  The impression was post-operative 
degenerative lumbar disc disease, with a resolving acute 
lumbar strain and exacerbation.  It was noted that the 
veteran's condition would gradually improve, but that he must 
be careful in the future because of his abnormal back.  

On an August 1990 VA examination, the veteran reported that 
he worked full-time as a logger, but that his employees did 
most of the hard lifting.  He said that the heaviest things 
he lifted were chain saws, which weighed 20 to 40 pounds.  
The veteran indicated that he only missed work for a doctor 
visit regarding his shoulder and low back pain.  He asserted 
that he had pain going down into his lower extremities, but 
he did not describe a radicular type of pain.  Specifically, 
he said that it was a deep ache and that it was in the thighs 
and knees.  

Physical examination revealed that, although the veteran 
walked down the hall a little bit slowly, his carriage and 
posture were erect, and that his gait and arm swing were 
normal.  He was able to walk on his heels and toes and do 
heel and toe walking in a straight line without difficulty.  
He could bend over and reach to within two inches of the 
floor.  He did not complain of pain and asserted that he 
could reach the floor if he strained.  He was able to do a 
full squat and to straighten up without difficulty.  The 
lumbosacral area was very strong and muscular.  There was a 
lower midline, well healed, nontender, asymptomatic scar.  
The lumbar forward curve was normal.  There was a very minor 
right lumbar scoliosis.  Although there was no muscle spasm, 
the paravertebral muscles were very tight during the attempt 
to bend over.  Forward flexion was to 70 degrees; then the 
veteran complained of back pain.  There was no radiation into 
the lower extremities.  He was able to actively do straight 
leg raising to 70 degrees on a passive basis.  The examiner 
was able to bring both lower extremities to 85 degrees; then 
the veteran complained of pain, but he did not resist motion.  
X-rays of the lumbar spine revealed degenerative disc disease 
at L5-S1 and minor degenerative lipping at L3-L5.  In 
particular, the impression from the x-rays was severe 
degenerative disc disease at L5-S1.  The diagnosis was a 
history of disk extrusion, status post laminectomy probably 
at the L4-L5 level.  It was noted that there was no evidence 
of radiculopathy.

In a September 1990 rating decision, service connection was 
granted for post-operative herniated nucleus pulposus, L4-L5, 
with degenerative joint disease of the lumbosacral spine, 
effective June 7, 1990.  A 10 percent disability rating was 
assigned, also effective June 7, 1990, under Diagnostic Code 
5293 (intervertebral disc syndrome).

In May 1991, the veteran was seen at a VA facility reporting 
that he had had pain in the lower back for the past two days.  
He indicated that the pain increased when he bent over.  The 
veteran denied having numbness in the extremities.  A 
physical examination revealed pain in the back.  Sensory 
status was intact.  He could heel walk and toe walk.  The 
assessment was acute lumbosacral strain.

In January 1993, the Board remanded the claim for further 
development.  In August 1994, the Board remanded the claim 
again for more development, to include a VA examination.  

In April 1995, the veteran underwent a nerve conduction study 
and an electromyographic study.  The findings of the nerve 
conduction study were compatible with a diffuse 
polyneuropathy, possibly of a demyelinating type.  The 
electromyography (EMG) on the muscles of both lower 
extremities failed to show any denervation.  It was noted 
that the lack of denervation coupled with the nerve 
conduction study suggested a demyelinating type of 
polyneuropathy. 

Also, the veteran was afforded a VA orthopedic examination in 
April 1995.  He asserted that he still had a lot of low back 
pain.  He also reported that he had pain in the right buttock 
and the back of the thigh, which sometimes went all the way 
down to the foot.  He indicated that he rarely had pain in 
the left lower extremity.  The veteran reported that he 
worked in the timber industry.  Specifically, he operated 
heavy machinery, mainly loaders and trucks, and did some 
supervisory work.  He said that he only worked when weather 
permitted; therefore, he had not missed any work in the past 
year because of his back.  It was noted that the veteran's 
condition had not changed significantly since 1990.

Physical examination revealed that the veteran was able to do 
heel, toe, and tandem walking without difficulty.  He was 
also able to squat and stand up without difficulty.  The 
musculature of the neck and back was normal, except for very 
minor tightness in the lumbar area.  Range of motion of the 
thoracolumbar spine was the following: forward flexion to 85 
degrees; backward extension to 20 degrees; lateral flexion to 
10 degrees, bilaterally; and rotation to 30 degrees, 
bilaterally.  With regard to the lateral flexion, the 
examiner noted that the veteran said that any additional 
movement would cause pain; in the examiner's opinion, the 
veteran refused to make any real effort.  The examiner noted 
that, although it was possible that the veteran would have 
had a significant amount of pain with additional lateral 
flexion, there was no objective evidence of pain.  X-rays of 
the lumbar spine revealed minor spondylosis of the thoracic 
spine, which was not related to the lumbar spine disorder.  
The diagnoses were (1) status post-operative lumbar 
laminectomy for removal of an extruded disk at L4-L5, and (2) 
degenerative arthritis and degenerative disc disease of the 
lumbar spine.

On an April 1995 VA neurological examination, the veteran 
reported that he had more back pain than leg pain.  He 
asserted that his leg pain was mostly in the right leg, which 
ran from the thigh down to the heel.  He performed tandem 
walking fairly well and was able to walk on toes and heels 
without difficulty.  There was no apparent motor weakness or 
muscle atrophy in the lower extremities.  The patella 
reflexes were 1+ bilaterally, and the Achilles reflexes were 
"+- and questionably present."  The veteran was vague in 
describing any area of diminished sensation over the right 
lower extremity.  The forward and lateral bendings were not 
particularly restricted, although he only bent a few degrees 
to the left and the right.  The neurological examination was 
otherwise unremarkable.  The examiner could not pick up any 
definite sensory involvement in the lower extremities.  
Although the veteran vaguely stated that there were patches 
of skin on the right side, which he did not feel as much as 
he did on the left side, the examiner could not identify any 
areas that the veteran was describing.  The diagnosis was 
status post lumbar disc syndrome.  It was noted that findings 
were insufficient to diagnose a neurological disease.

In a December 1995 rating decision, a 20 percent disability 
rating was assigned for the lumbar spine disorder under 
Diagnostic Codes 5292 (limitation of motion of the lumbar 
spine) and 5293, effective June 7, 1990.
 
In a February 1996 VA Form 9, the veteran asserted that he 
had to be self-employed because he needed to be able to 
schedule his work during times when his back was less 
symptomatic.  He indicated that, but for his self-employment, 
he would be unemployed because he would not be able to pass a 
pre-employment physical.  He also said he had a severe 
limitation of motion in the back.

In August 1996, the Board denied the veteran's claim for an 
effective date earlier than June 7, 1990, for the grant of 
service connection for post-operative herniated nucleus 
pulposus, L4-L5, with degenerative joint disease of the 
lumbosacral spine.  The Board also remanded the claim for an 
increased rating for the lumbar spine disorder for 
consideration of 38 C.F.R. §§ 4.10, 4.40, 4.45, and 4.59.  

The veteran underwent a VA orthopedic examination in October 
1996.  The veteran described having easy fatigability, in 
which his back had a tendency to give out.  He also said that 
he had pain on an almost daily basis, which was mild to 
moderate and was easily relieved with two or three aspirin or 
Tylenol a day.  He reported that he had flare-ups about five 
times a year.  He indicated that he worked in the logging 
industry; in particular, he operated the heavy loader machine 
that picked up logs, and he drove a truck.  He indicated that 
he had not even missed a day of work in the past year because 
of back problems.  He said that he had continued to work when 
he had back problems.  He asserted that the pain radiated 
into the back of the left leg to the level of the lower leg 
and into the back of the right leg to above the knee.

The physical examination revealed that the veteran had a good 
erect posture.  He walked slowly, but he had a normal gait 
and arm swing.   He was able to do heel, toe and tandem 
walking.  The contour of the thoracolumbar spine was normal.  
There were no fixed deformities.  The muscles were heavily 
developed and symmetrical.  There was no tightness or spasm.  
There was no tenderness to light palpation or percussion.  
The range of motion was the following: forward flexion to 60 
degrees; backward extension to 15 degrees; lateral flexion to 
20 degrees, bilaterally; and rotation to 30 degrees, 
bilaterally.  The examiner noted that there was no objective 
evidence of pain on motion.  Based on observing the veteran 
dress and undress, the examiner opined that the veteran 
exhibited a considerably greater range of motion that was 
elicited during the examination.  The veteran also complained 
of back pain on straight leg raising at 80 degrees on the 
right and at 60 degrees on the left.  X-rays of the lumbar 
spine revealed a narrowing of the lumbosacral joint space and 
mild lumbar spondylosis.  A magnetic resonating imaging (MRI) 
scan of the lumbar spine revealed the following: (1) probable 
post surgical change at the L4-5 and L5-S1 levels on the 
right; (2) cannot definitely exclude disc bulging or 
herniation at the L4-5 level; (3) mild generalized disc 
bulging at the L3-4 level; and (4) spondylosis.  The 
diagnosis was status post-operative lumbar laminectomy at the 
L4-L5 level for an extruded disk with development of 
degenerative arthritis of the lumbar spine and degenerative 
disc disease of the lumbar spine at the L5-S1 level.

On October 1996 VA neurological examination, the veteran 
reported that he had lower back pain and a sensation of 
tenderness.  He also asserted that he had a deep pain in both 
legs, which was in the upper thigh area as well as the lower 
legs.  He indicated that there was no history of muscle 
weakness or paralysis.  The veteran reported that he had 
shooting pains, but that the shooting pain was limited to his 
back and not in his lower extremities.  He indicated that he 
had not had any bladder or bowel difficulties. 

The physical examination revealed that the musculature of the 
lower extremities was symmetrical and equal, bilaterally.  
There was no muscle wasting.  The sensory examination of the 
lower extremities was within normal limits; the veteran was 
capable of differentiating between sharp and dull sensations 
in all areas of the lower extremities.  The reflexes in the 
lower extremities were normal and bilaterally symmetric.  The 
veteran was able to walk without any assistance, and there 
was no muscle weakness.  The neurological examination of the 
lower extremities was within normal limits.  The examiner 
specifically stated that there was essentially no 
neurological impairment of the lower extremities.  The 
diagnoses were (1) a history of a lumbar disc surgery in 
1959, and (2) a history of pain in both lower extremities.  
The examiner noted that the pain was not radicular or within 
a nerve distribution because there were normal neurological 
findings in the lower extremities on this examination.

In October 1997, the Board remanded the claim again for 
further development.

The veteran was afforded a VA orthopedic examination in March 
1998.  The veteran reported that he tired easily.  He 
complained of pain in the lower part of the lumbar spine that 
radiated into the left leg.  Specifically, he said that he 
had weakness and fatigability, but no stiffness.  He 
indicated that his flare-ups in the back were daily.  The 
veteran reported that he operated a heavy loader machine and 
that, when he worked, pain would radiate from the buttocks to 
the left leg.  

The physical examination revealed that the veteran was able 
to dress and undress, mostly in a standing position.  He had 
a normal posture.  He walked slightly slower than the 
examiner, but he had a normal gait and arm swing.  The 
veteran complained of numbness.  However, he was able to feel 
a sharp object in multiple areas of the legs, and there did 
not appear to be any lack of sensation.  The range of motion 
of the lumbar spine was the following: forward flexion to 80 
degrees, extension backward to 5 degrees, left lateral 
flexion to 13 degrees, right lateral flexion to 8 degrees, 
left rotation to 20 degrees, and right rotation to 15 to 20 
degrees.  He was able to walk on his heels and to stand and 
walk on his toes.  His muscles were symmetric.  There were no 
signs of wasting in the gluteal areas or in the upper or 
lower legs.  There was no tightness or spasms.  The veteran 
complained of pain in the right leg during straight leg 
raising at 45 to 50 degrees; however, when the veteran 
relaxed his muscles, the examiner was able to raise the leg 
further.  Also, the veteran complained of some pain in the 
left leg during straight leg raising at approximately 60 
degrees.  X-rays of the lumbar spine revealed early 
degenerative bone and disc disease at L4-L5.  The examiner 
opined that the functional loss due to back pain was mild.  
Specifically, the veteran was able to dress and undress 
without any problems.  He was able to walk without any 
difficulty.  The examiner noted that the veteran's ability to 
stand and work would decrease with prolonged standing, but 
that the veteran might be able to work in a sitting position 
as well as alternating with a standing position.  The 
examiner indicated that heavy lifting and bending over should 
be avoided.  The diagnoses were (1) chronic low back pain, 
with degenerative bone and disc disease; and (2) status post 
laminectomy at L4-L5. 

On March 1998 VA neurological examination, the veteran 
reported that he worked in the logging industry, and that, in 
particular, he operated a truck.  He indicated that he was 
not receiving any treatment for his back.  The veteran 
complained of pain in the low back.  He indicated that he did 
some lifting with his job and that he was able to get in and 
out of the truck.  The veteran reported that he did not have 
any bladder or bowel dysfunction.  He also asserted that he 
was able to walk fairly well.  He indicated that he had some 
numbness at times in the lower extremities, but that there 
was no specific area of involvement.  

The physical examination revealed that the veteran walked 
with a normal gait.  Forward bending was unrestricted.  The 
veteran was somewhat restricted in lateral flexion in both 
directions.  He had good muscular development in the upper 
and lower extremities.  The deep tendon reflexes were 
normally active and equal bilaterally.  There were no 
definite sensory abnormalities, and the veteran had no 
specific indication of sciatic root irritation.  The Babinski 
and Hoffmann signs were absent.  The examiner noted that 
there was no definite evidence of neurological disease.  The 
physician indicated that the veteran apparently was able to 
continue hauling logs.  The diagnosis was status post-
operative lumbar disc syndrome with chronic low back pain, 
but without any evidence of nerve root irritation or 
neurological deficit.  

In April 1998, the veteran underwent another nerve conduction 
study and an EMG.  The nerve conduction study was similar to 
the previous one and showed slow nerve conductions consistent 
with demyelinating polyneuropathy.  The EMG was essentially 
normal and was also consistent with this type of neuropathy.

Legal Criteria

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
In determining the disability evaluation, the VA has a duty 
to acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Governing regulations include 38 C.F.R. §§ 4.1 and 
4.2, which require the evaluation of the complete medical 
history of the veteran's condition.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is the primary 
concern. Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
However, the rule of Francisco is not applicable to the 
assignment of an initial rating for a disability following an 
initial award of service connection for that disability.  
Rather, at the time of an initial rating, separate ratings 
can be assigned for separate periods of time based on the 
facts found - a practice known as "staged" ratings.  
Fenderson v. West, 12 Vet. App. 119 (1999).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  All benefit of the doubt will be resolved in the 
veteran's favor.  38 C.F.R. § 4.3.

Disability of the musculoskeletal system is the inability to 
perform normal working movement with normal excursion, 
strength, speed, coordination, and endurance, and that 
weakness is as important as limitation of motion, and that a 
part which becomes disabled on use must be regarded as 
seriously disabled.  However, a little-used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, through atrophy, for example.  38 C.F.R. § 4.40.  The 
provisions of 38 C.F.R. § 4.45 and 4.59 contemplate inquiry 
into whether there is crepitation, limitation of motion, 
weakness, excess fatigability, incoordination, and impaired 
ability to execute skilled movements smoothly, and pain on 
movement, swelling, deformity, or atrophy of disuse. 
Instability of station, disturbance of locomotion, and 
interference with sitting, standing, and weight-bearing are 
also related considerations.  It is the intention of the 
rating schedule to recognize actually painful, unstable, or 
mal-aligned joints, due to healed injury, as at least 
minimally compensable.  38 C.F.R. §§ 4.45, 4.59.  The United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter "the Court"), has held that where 
evaluation is based on limitation of motion, the question of 
whether pain and functional loss are additionally disabling 
must be considered.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995); 38 C.F.R. §§ 4.40, 4.45, 4.59.   

Separate disabilities arising from a single disease entity 
are to be rated separately.  Esteban v. Brown, 6 Vet. App. 
259, 261-62 (1994); Bierman v Brown, 6 Vet. App. 125, 130-32 
(1994); 38 C.F.R. § 4.25(b).  Nevertheless, the evaluation of 
the same disability under various diagnoses is to be avoided.  
The evaluation of the same manifestation under different 
diagnoses is to be avoided.  38 C.F.R. § 4.14.

A 60 percent evaluation is warranted for intervertebral disc 
syndrome when the disability is pronounced and is manifested 
by persistent symptoms with little intermittent relief that 
are compatible with sciatic neuropathy and include one of the 
following: (1) characteristic pain and demonstrable muscle 
spasm, (2) absent ankle jerk, or (3) other neurological 
findings appropriate to the site of the diseased disk.  A 40 
percent evaluation is warranted when the disability is severe 
and is manifested by recurring attacks, with intermittent 
relief.  A 20 percent evaluation for intervertebral disc 
syndrome requires moderate symptomatology that is manifested 
by recurring attacks.  38 C.F.R. § 4.71a, Diagnostic 
Code 5293.

Degenerative arthritis is rated on the basis of limitation of 
motion under the appropriate diagnostic codes for the 
specific joint or joints involved.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003.  Limitation of motion of the lumbar 
spine is addressed in DC 5292, which provides for ratings of 
10 percent, 20 percent, and 40 percent for slight, moderate, 
and severe limitation of motion, respectively.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5292.

Neurological disabilities of the lower extremity may be rated 
under diseases of the peripheral nerves.  See 38 C.F.R. 
§ 1.124a, Diagnostic Codes 8520-8730.

Analysis

There is no persuasive evidence that the veteran currently 
has, or has had any time since June 7, 1990, severe 
limitation of motion of the lumbar spine.  On the August 1990 
VA examination, forward flexion was 70 degrees.  On the April 
1995 VA orthopedic examination, the range of motion of the 
lumbar spine was the following: forward flexion to 85 
degrees; backward extension to 20 degrees; lateral flexion to 
10 degrees, bilaterally; and rotation to 30 degrees, 
bilaterally.  With regard to the limitation of lateral 
flexion, the examiner indicated that the veteran did not make 
any real effort to move in either direction.  On the April 
1995 VA neurological examination, the forward and lateral 
bendings were not particularly restricted, although the 
veteran only bent a few degrees to the left and right.  On 
the October 1996 VA orthopedic examination, the range of 
motion was forward flexion to 60 degrees, backward extension 
to 15 degrees, lateral flexion to 20 degrees, bilaterally, 
and rotation to 30 degrees, bilaterally.  The October 1996 VA 
orthopedic examiner noted that there was no objective 
evidence of pain on motion.  Based on observing the veteran 
dress and undress, the October 1996 VA orthopedic examiner 
opined


that the veteran exhibited a considerably greater range of 
motion that was elicited during the examination.  

On the March 1998 VA orthopedic examination, the veteran 
could accomplish forward flexion of the lumbar spine to 80 
degrees, extension backward to 5 degrees, left lateral 
flexion to 13 degrees, right lateral flexion to 8 degrees, 
left rotation to 20 degrees, and right rotation to 15 to 20 
degrees.  The examiner opined that the functional loss due to 
back pain was mild.  In particular, the veteran was able to 
dress and undress without any problems.  He was able to walk 
without any difficulty.  The examiner also noted that the 
veteran's ability to stand and work would decrease with 
prolonged standing, but that the veteran might be able to 
work in a sitting position as well as alternating with a 
standing position.  It was also noted that heavy lifting and 
bending over should be avoided.  On the March 1998 VA 
neurological examination, forward bending was unrestricted 
and lateral flexion was somewhat restricted, bilaterally.  In 
short, even with consideration of 38 C.F.R. §§ 4.10, 4.40, 
4.45, and 4.59, the preponderance of the evidence is against 
a finding that the veteran has, or has ever had since June 7, 
1990, severe limitation of motion in the lumbar spine so as 
to warrant an increased rating under Diagnostic Code 5293.

In addition, there is no persuasive evidence that the veteran 
currently has, or has had at any time since June 7, 1990, 
severe lumbar intervertebral disc syndrome.  On the August 
1990 VA examination, there was no muscle spasm and no 
radiation of pain into the lower extremities.  Although the 
impression from the August 1990 x-rays was severe 
degenerative disc disease at L5-S1, the August 1990 examiner 
noted that there was no evidence of radiculopathy.  Although 
the ankle reflexes were questionably present on the April 
1995 VA neurological examination, the findings of that 
examination were insufficient to diagnosis a neurological 
disease.  On the October 1996 VA examination, the reflexes in 
the lower extremities were normal and bilaterally symmetric.  
In addition, the neurological findings on that examination 
were normal.  On the March 1998 VA neurological examination, 
the deep tendon reflexes were normally active and equal 
bilaterally, and there was no evidence of nerve root 
irritation or neurological deficit.  Although nerve 
conduction studies and the EMG suggested that the veteran has 
demyelinating polyneuropathy, there is no medical evidence or 
opinion that any such disease is a post-operative residual or 
otherwise related to the herniated nucleus pulposus at L4-L5.  
In any event, a higher rating is not warranted because the 
findings from the various neurological examinations did not 
reveal any persuasive evidence of severe intervertebral disc 
syndrome.  In sum, even with consideration of 38 C.F.R. 
§§ 4.10, 4.40, and 4.45, the preponderance of the evidence is 
against a finding that the veteran has, or has ever had since 
June 7, 1990, severe intervertebral disc syndrome.

Although the veteran has reported numbness in the lower 
extremities, a separate rating for a neurological deficit of 
either lower extremity is not warranted because there was no 
objective evidence of a separate, identifiable, ratable 
neurological deficit that is a post-operative residual of or 
otherwise related to the herniated nucleus pulposus at L4-L5.  
As previously noted, any demyelinating polyneuropathy is not 
shown by competent evidence to be related to the service-
connected back disability.  See Bierman, 6 Vet. App. at 130-
32.

As required by Schafrath v. Derwinski, 1 Vet. App. 589 
(1991), the Board has considered the potential application of 
the various provisions of 38 C.F.R. Parts 3 and 4 (1998), 
whether or not they were raised by the veteran; however, the 
Board finds no basis upon which to assign a higher disability 
evaluation for the veteran's lumbar spine disorder.

Furthermore, the representative argues that a separate rating 
is warranted for the veteran's arthritis in accordance with 
the VA General Counsel holding in VAOGCPREC 9-98.  In 
VAOGCPREC 9-98, the General Counsel held that a separate 
rating for arthritis of the knees could be warranted if the 
knee disorder is rated under Diagnostic Code 5257, a code 
that is not based on limitation of motion.  
However, in another VA General Counsel opinion, it was 
determined, in part, that Diagnostic Code 5293 involves loss 
of range of motion.  See VAOPGCPREC 36-97 (December 12, 
1997).  Since arthritis is rated on limitation of motion and 
since the code for intervertebral disc syndrome involves 
limitation of motion, the veteran is not entitled to separate 
ratings for his intervertebral disc syndrome and for his 
degenerative joint disease (rated on limitation of motion) 
because the evaluation of the same symptomatology under 
different diagnoses is to be avoided.  See Esteban, 6 Vet. 
App. at 261-62; 38 C.F.R. §§ 4.14, 4.71a, Diagnostic Code 
5010, 5003.  The Board has considered whether the criteria 
for an increased rating have been met under either Code 5202 
or Code 5293 since the veteran would be entitled to the 
higher rating.  However, as explained, the evidence does not 
support an increase based on either manifestations of 
intervertebral disc syndrome or on limitation of lumbar spine 
motion.  

Extraschedular Consideration

The Board does not find that consideration of an 
extraschedular rating under the provisions of 38 C.F.R. § 
3.321(b)(1) is in order.  That regulation provides that, in 
exceptional circumstances where the schedular evaluations are 
found to be inadequate, the veteran may be awarded a rating 
higher than that encompassed by the schedular criteria.  The 
governing norm in these exceptional cases is a finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  Id.  The veteran has said that he has to be self-
employed because his low back disorder prevents him from 
working a regular schedule and because he could not pass a 
pre-employment physical.  However, he has submitted no 
objective evidence showing marked interference with his 
employment; in fact, he still works, albeit as a self-
employed individual who was engaged hauling logs by truck 
according to the last VA examination report.  The evidence in 
this case fails to show that the veteran's service-connected 
lumbosacral spine disorder creates an unusual disability 
picture with such factors as marked interference with 
employment or frequent periods of hospitalization that render 
impractical the use of the regular schedular standards.



ORDER

An evaluation in excess of 20 percent for post-operative 
herniated nucleus pulposus, L4-L5, with degenerative joint 
disease of the lumbosacral spine, is denied.





		
	JANE E. SHARP 
	Member, Board of Veterans' Appeals



 

